IN THE
                            TENTH COURT OF APPEALS
                                       
                                       
                                       
                              No. 10-14-00153-CV
                                       
                             IN RE ALVIE ROBINSON
                                       
                                       
                              Original Proceeding
                                       
                                       
--------------------------------------------------------------------------------
3ORDER
                                       
	Relator, Alvie Robinson, requests in his Motion for Suspension of Appellate Rules, filed on June 26, 2014, that this Court suspend the Texas Rule of Appellate Procedure 9.3(a) requirement to file multiple copies of his pleadings in this proceeding.  Relator had previously filed a similar motion, which was granted by this Court on June 4, 2014, specific only to his Petition for Writ of Mandamus.
	Relator's motion, filed on June 26, 2014, was not served.  A copy of all documents presented to the Court must be served on all parties to the proceeding and must contain proof of service.  Tex. R. App. P. 9.5.  This requirement includes original proceedings such as this.  However, we use Rule 2 to dispense with the service requirement for this motion and grant the motion.  See Tex. R. App. P. 2.   
We remind relator that all future documents must be served on all parties to the proceeding.  A copy of a document to be served is not required to be produced by machine; the copy served may be a duplicate hand-written copy.

							PER CURIAM
Before Chief Justice Gray,
	Justice Davis, and
	Justice Scoggins
Motion granted
Order issued and filed December 31, 2014